Post, J.
In this case a verdict was returned against plaintiff in error and judgment entered thereon. Subsequently, a motion was made for a new trial in which certain alleged errors occurring at the trial are stated as grounds therefor. This motion, so far as the record shows, has never been disposed of, and the petition in error must, for that reason, be dismissed. Plaintiff in error should have called the attention of the district court to the rulings complained of. If such rulings were erroneous, we must presume the district court would have allowed a new trial. This rule is so well settled in this court as to render the citing of authorities unnecessary.
Dismissed.
The other judges concur.